DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The instant independent claim 1 discloses a combination of limitations that are not found in the prior art alone.  Examiner asserts while a combination of references may exist that a 103 rejection could be made, examiner does not believe one arrives at the instant apparatus without hindsight reasoning.
Specifically, for example the tubular housing including a closure which is made of two pieces of elasticized material, the elastic band with an attached pocket within the tubular housing and being connected to the tubular housing opening as well defines a structural relationship of components not found in the prior art.
The best available prior art examiner was able to find was U.S. Patent #5,826,598 to Meehan.  Meehan discloses a similar apparatus with a tubular housing an interior elastic band and includes a pocket (that holds a scented material).  Column 5, lines 20-38 discuss the pocket and its location on the device.  
In this particular patent the pocket is located on the inside or outside of the tubular housing, however in both instances the pocket is attached to the tubular housing and not attached to the elastic band.  Further there is no reason one would choose to include the claimed required two pieces of elasticized material which conceals the housing opening as opposed to the more simplified structure and with the sealable closures disclosed in column 3, lines 29-32.
Another pertinent reference is U.S. PG-Pub 2014/0110445 to Eisner which discloses an elastic band apparatus which includes a stretchable pocket.  However, in the case of using the reference as a base reference, examiner finds no reason to include a tubular housing with the Eisner reference, as it likely would make the apparatus more difficult to use, which examiner believes one would not be likely to add without hindsight reasoning.  As a modifying reference as part of a 103 rejection examiner is uncertain how the thing band used in the Meehan reference would be modified, or if the apparatus would function as intended with the thicker band of the Eisner reference.  Further it’s unclear what specific advantage the apparatus would bring with the pocket being formed on the band vs the tubular housing.  Therefore, examiner does not believe the combination could reasonably made without hindsight reasoning.
Other similar apparatuses that don’t read on the instant claim 1 alone or in combination are for example, U.S. Patent #1,445,528 to Marsh, U.S. PG-Pub 2004/0111071 to Powers et al., U.S. PG-Pub 2002/0084279 to Lickstein, U.S. PG-Pub 2018/0071466 to White et al., U.S. PG-Pub 2019/0239601 to Frietsch, U.S. Design Patent #D605276 to Beardmore,  U.S. Patent #5,413,126 to Revson, U.S. Patent #5,217,143 to Aitken, U.S. Patent#8,668,080 to Kazanchyan et al., and U.S. Patent #9,472,930 to Lake-Maiorana, 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 2, 13, 18 and 20 are objected to because of the following informalities:  
Claim 1 states “…the inner chamber…” which lacks antecedent basis and should be “…an inner chamber….”
Claim 2, claims “…an inner chamber…” which should be “…the inner chamber…”
Claim 13 is two sentences and should only be a single sentence to be in proper form.
Claim 18 “Velcro” is a trade name (see MPEP 2173.05(u)) and should appear in all capital letters or be replaced with the non-trademarked term “hook and loop fastener.”
Claim 20 claims “…a said closure…”  which should be “…a closure…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, independent claim 1 itself does not have any specific issues however in light of claims that depend on claim 1 indefinite issues arise.
	Specifically related to claims 15 through 20, applicant is claiming a device with a three-dimensional stuffed structure. It’s unclear if the stuffed structure includes all the specifics of the device of claim 1 (seen in for example figure 1) with the stuffed animal attached or is an alternate embodiment with rearranged structures (which become further unclear when the claims which depend on claim 15 are examined).
Specifically, claim 17 discusses a pocket attached to said ornamental three-dimensional stuffed structure housing said atomizer spray bottle, however claim 1 already states the atomizer spray bottle is housed in the pocket of the elastic band.  Therefore, the claim becomes indefinite as it’s unclear if applicant is intending multiple atomizer spray bottles, multiple pockets, or was intending to have the new pocket on the three-dimensional stuffed structure replace the previously claimed pocket.  For examination purposes examiner assumes applicant is claiming a second pocket and the atomizer spray bottle can be stored in either the pocket of the elastic band or the external pocket of the stuffed structure.  Please note that the elastic band including the pocket is part of the limitations examiner has decided make the apparatus allowable.  An alternate embodiment which the pocket is no longer attached to the elastic band but instead on the stuffed animal would be able to be rejected by any number of references such as U.S. PG-Pub 2002/0084279 to Lickstein.
Claim 18 further includes the limitation of “… a closure of conventional methods” such as flap(s), snap(s), button(s) or Velcro.”   However, the specification does not clearly disclose the scope and bounds of “a closure of conventional methods” making it unclear what is included and excluded by the limitation.
Claim 19 depends on claim 17.  Claim 19 states the external pocket may not have a said closure.  The closure of the external pocket was claimed in claim 18.  Because claim 17 does not specifically disclose a closure for the external pocket based on the comprising language used by applicant an external pocket may or may not be present.  Therefore claim 19 does not appear to modify the structure of the device of claim 17 except specifying the pocket does not include a closure.  It’s unclear this is what applicant was specifically intending or not.  However, the indefinite issue arises because the claim states “said external pocket may not have a closure.”  Making it unclear the scope of the limitation.  Specifically, as currently worded it’s unclear based on the term ‘may’ if an apparatus with a closure would read on the claim as worded or not.
	Because the instant specification paragraph [0059] to paragraph [0063] disclose the embodiment of the apparatus with the three-dimensional stuffed structure but do not seem to link it to the structures required by the apparatus of the band depicted in figures 1-5, examiner believes the apparatus with the three-dimensional structure should be treated as a separate embodiment.  Accordingly, claim 15 appears as if it should be an independent claim with modified structure of claim 1 (as not all the components of claim 1 appear to be required as examiner understands the instant specification and figures).   Examiner notes again this particular embodiment appears to be read on by U.S. PG-Pub 2002/0084279 to Lickstein and only would need to incorporate a spray bottle (which could be done via a 103 rejection).  Therefore, examiner is not going to treat claims 15-20 on their merits and believes claims 15-20 should be cancelled as the apparatus claimed by 15-20 seems to be different than the apparatus of claims 1-14 (which would be allowable if claim 1 was not rendered indefinite by claims 15-20).
Examiner notes if applicant can point specifically in the figures or paragraphs of the specification where the apparatus with the three-dimensional stuffed figure requires the specifics of the apparatus of claims 1-14 then a large portion of the instant 112 rejection would be rendered moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649